Citation Nr: 0925264	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-30 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for psychiatric disorder to 
include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1970 to August 1973.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has reported two instances of stressor events in 
service, which happened sometime between August 1971 and 
April 1972.  First, he alleged that while he was serving as a 
crew chief for a UH1 utility helicopter, an individual died 
during a training exercise while attempting to exit the 
helicopter from an elevation of 150 feet.  Second, while the 
Veteran was doing support missions in South Carolina, he was 
involved in at least two instances where field agents died 
while attempting to be picked up directly from the field by 
moving C47 fixed wing aircraft.  

To date the record does not contain sufficient corroborative 
evidence that the Veteran's reported stressor events in 
service actually occurred.  The Veteran, however, has 
reported the names of two individuals who he believes died 
during these incidents, however.  He indicated that BLT (see 
page 4 of the hearing transcript) died in October 1971 and 
that CEA (see page 4 of the hearing transcript) died in April 
1972 but was not sure if these individuals died during the 
first or second event.  As the Veteran has now identified two 
specific individuals who he believed died during his reported 
stressor events it may be possible for the RO to discover the 
circumstances surrounding these individuals' deaths and thus 
potentially obtain corroborating information of one or both 
of the reported stressors.  Thus, on remand the RO should 
make all appropriate efforts to verify the circumstances of 
these individuals' deaths.  Also, at his May 2009 Board 
hearing the Veteran appeared to indicate that he had received 
additional VA mental health treatment that is not currently 
reflected in the record.  Thus, on Remand the RO should 
obtain any additional VA mental health treatment records 
pertaining to the Veteran, which are not already of record.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all available VA 
mental health treatment records pertaining 
to the Veteran, which are not already of 
record.  

2.  The RO should ask the Veteran whether 
he has any additional information 
concerning the deaths of BLT (in October 
1971) and CEA (on April 18, 1972).  
Regardless of whether the Veteran is able 
to provide any additional information, the 
RO should make all reasonable efforts to 
attempt to determine the circumstances of 
the deaths of these two men.  Such efforts 
should specifically include a request for 
information regarding these deaths from 
the U.S. Armed Services Center for Joint 
Records Research, along with requests to 
any other known source of information 
pertaining to the circumstances of 
specific deaths in service. 

3.  If, and only if, corroborating 
evidence of the occurrence of one of the 
Veteran's reported stressor events in 
service is obtained, he should be 
scheduled for a VA psychiatric examination 
to determine whether the Veteran has PTSD 
related to a corroborated stressor event 
in service and/or whether he has a current 
psychiatric disorder other than PTSD, 
related to a corroborated stressor event 
in service.   The Veteran's claims folder 
should be made available to the examiner 
in conjunction with the examination.  Any 
indicated tests should be performed.  The 
examiner should then provide applicable 
psychiatric diagnoses for the Veteran.  If 
PTSD is diagnosed, the examiner should 
provide an opinion as to whether the PTSD 
results from one or more of the Veteran's 
corroborated stressor events in service.  
If a psychiatric disorder other than PTSD 
is diagnosed, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (i.e. a 50 percent chance or 
better) that the disorder is related to 
one or more corroborated stressor events 
in service.  The examiner should explain 
the rationale for all opinions given and 
should provide the opinions even if they 
require resort to speculation.  

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




